                Case 20-31140-lkg         Doc 47              Filed 06/09/21                      Page 1 of 1




                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

       In re:                                       )             In Proceedings
                                                    )             Under Chapter 7
       ROBERT J. ROEDL,                             )
                                                    )             BK No: 20-31140
                       Debtor.                      )

                                                  ORDER

       This matter is before the Court on Deighan Law LLC and Ronald Buch’s (“Respondents”)

Motion to Set Deadline by Which to Respond to Motion for a Determination of Reasonable Value

of Services of Debtors Attorney and for Sanctions filed June 7, 2021 (Doc. #45). The U.S. Trustee

filed her Motion for a Determination of Reasonable Value of Services of Debtor's Attorney and

for Sanctions on May 27, 2021 (Doc. #40), and the Court scheduled the matter for a telephonic

hearing on June 29, 2021. After reviewing both Motions, the Court finds that it would be beneficial

for a response to the U.S. Trustee’s Motion to be filed and sets a deadline of June 21, 2021 for the

Respondents to file their response to the U.S. Trustee’s Motion (Doc. #40).

       Counsel for the moving party shall serve a copy of this Order by mail to all interested

parties who were not served electronically.


ENTERED: June 9, 2021
                                                     /s/ Laura K. Grandy
                                      __________________________________________________________________________________________

                                       UNITED STATES BANKRUPTCY JUDGE/7
